
	
		II
		111th CONGRESS
		2d Session
		S. 3738
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for clean energy manufacturing, to reduce emissions, to produce
		  renewable energy, to promote conservation, and for other
		  purposes.
	
	
		1.Short
			 title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Clean Energy Technology
			 Leadership Act of 2010.
			(b)ReferenceExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title,
				etc.
					TITLE I—Clean energy manufacturing
					Sec. 101. Extension and modification of the qualifying advanced
				energy project credit.
					Sec. 102. Extension and modification of energy efficient
				appliance credit.
					Sec. 103. Enhanced deduction for production of advanced
				alternative energy technology.
					TITLE II—Renewable energy
					Sec. 201. Elective payment for specified energy
				property.
					Sec. 202. Extension and expansion of new clean renewable energy
				bonds.
					Sec. 203. Increased research credit for energy
				research.
					TITLE III—Promoting conservation
					Sec. 301. Extension of new energy efficient home
				credit.
					Sec. 302. Extension and modification of nonbusiness energy
				credit.
					Sec. 303. Energy efficient commercial buildings
				deduction.
					TITLE IV—Transportation
					Sec. 401. Credit for qualified natural gas motor
				vehicles.
					Sec. 402. Natural gas vehicle bonds.
					Sec. 403. Incentives for manufacturing facilities producing
				vehicles fueled by compressed or liquified natural gas.
					Sec. 404. Transportation fringe benefits.
					Sec. 405. Alternative fuel vehicle refueling
				property.
					TITLE V—Alternative fuels
					Sec. 501. Extension of incentives for biodiesel and renewable
				diesel.
					Sec. 502. Inclusion of algae-based biofuel in definition of
				cellulosic biofuel.
					TITLE VI—Other provisions
					Sec. 601. Report on the utilization of tax
				incentives.
				
			IClean energy
			 manufacturing
			101.Extension and
			 modification of the qualifying advanced energy project credit
				(a)Certain projects
			 eligible for credit without limitation
					(1)In
			 generalSubsection (a) of
			 section 48C is amended by striking an amount equal to and all
			 that follows and inserting
						
							an amount equal to
			 the sum of—(1)30 percent of the basis of the statutory
				advanced energy property placed in service by the taxpayer during such taxable
				year, plus
							(2)30 percent of the
				qualified investment for such taxable year with respect to any qualifying
				advanced energy project of the
				taxpayer.
							.
					(2)Statutory
			 advanced energy propertySubsection (c) of section 48C is amended
			 by adding at the end the following new paragraph:
						
							(3)Statutory
				advanced energy property
								(A)In
				generalThe term statutory advanced energy property
				means any eligible property used exclusively to manufacture or
				fabricate—
									(i)equipment which
				uses solar energy to generate electricity,
									(ii)fuel cell power
				plants (as defined in section 48(c)(1)(C)), or
									(iii)systems for the
				electro-chemical storage of electricity (other than lead-acid batteries) for
				use—
										(I)in electric or
				hybrid-electric motor vehicles, or
										(II)in connection
				with electric grids.
										(B)TerminationSuch
				term shall not include any property for any period after December 31,
				2014.
								.
					(3)Denial of double
			 benefitSubsection (e) of section 48C is amended by adding at the
			 end the following: Statutory advanced energy property shall not be taken
			 into account in determining the qualified investment in any qualifying advanced
			 energy project..
					(b)Extension and
			 modification of the qualifying advanced energy project program
					(1)Additional
			 limitation amount to be competitively allocated by SecretarySubparagraph (B) of section 48C(d)(1) is
			 amended to read as follows:
						
							(B)LimitationThe total amount of qualified investments
				which may be designated under such program shall not exceed the amount which
				will result in the total amount of credits allowed under such program being
				equal to the sum of the following amounts:
								(i)2009 limitation
				amount$2,300,000,000.
								(ii)2010 limitation
				amount$3,000,000,000.
								.
					(2)Manufacturing of
			 property used to produce composite utility polesClause (i) of
			 section 48C(c)(1)(A) is amended by striking or at the end of
			 subclause (VI), by redesignating subclause (VII) as subclause (VIII), and by
			 inserting after subclause (VI) the following new subclause:
						
							(VII)utility poles or supports made from
				composite materials which are comprised of at least 15 percent recycled
				materials and are fully
				recyclable,
							.
					(3)Preference in
			 selection criteria for manufacturingParagraph (3) of section
			 48C(d) is amended by striking and at the end of subparagraph
			 (A), by striking the period at the end of subparagraph (B) and inserting
			 , and, and by adding at the end the following new
			 subparagraph:
						
							(C)shall give the lowest priority to projects
				which merely assemble
				components.
							.
					(c)Elective direct
			 payment of creditChapter 65
			 is amended by adding at the end the following new subchapter:
					
						CDirect payment
				provisions
							
								Sec. 6451. Elective payment for qualifying advanced energy
				  project credit.
							
							6451.Elective
				payment for qualifying advanced energy project credit
								(a)In
				generalAny person electing
				the application of this section with respect to any qualifying advanced energy
				property placed in service by such person during the taxable year shall be
				treated as making a payment against the tax imposed by subtitle A for the
				taxable year equal to 85 percent of the credit which would (but for subsection
				(d)) be determined under section 48C with respect to such property for such
				taxable year. Such payment shall be treated as made on the later of the due
				date of the return of such tax or the date on which such return is
				filed.
								(b)Qualifying
				advanced energy propertyFor purposes of this section, the term
				qualifying advanced energy property means—
									(1)statutory advanced
				energy property (as defined in section 48C(c)(3)), and
									(2)eligible property
				(as defined in section 48C(c)(2)) which is part of a qualifying advanced energy
				project (as defined in section 48C(c)(1)).
									(c)Special rules
				for certain non-Taxpayers
									(1)Denial of
				paymentSubsection (a) shall not apply with respect to any
				property originally placed in service by—
										(A)any governmental
				entity,
										(B)any organization
				described in section 501(c) or 401(a) and exempt from tax under section 501(a),
				or
										(C)any entity
				referred to in paragraph (4) of section 54(j).
										(2)Exception for
				property used in unrelated trade or businessParagraph (1) shall not apply with respect
				to any property originally placed in service by an entity described in section
				511(a)(2) if substantially all of the income derived from such property by such
				entity is unrelated business taxable income (as defined in section 512).
									(3)Special rules
				for partnerships and S corporationsIn the case of property
				originally placed in service by a partnership or an S corporation—
										(A)the election under
				subsection (a) may be made only by such partnership or S corporation,
										(B)such partnership
				or S corporation shall be treated as making the payment referred to in
				subsection (a) only to the extent of the proportionate share of such
				partnership or S corporation as is owned by persons who would be treated as
				making such payment if the property were originally placed in service by such
				persons, and
										(C)the return
				required to be made by such partnership or S corporation under section 6031 or
				6037 (as the case may be) shall be treated as a return of tax for purposes of
				subsection (a).
										For
				purposes of subparagraph (B), rules similar to the rules of section 168(h)(6)
				(other than subparagraph (F) thereof) shall apply.(d)Coordination
				with qualifying advanced energy project credit
									(1)Denial of double
				benefitNo credit shall be determined under section 48C with
				respect to any property with respect to which an election is made under this
				section for the taxable year in which such property is placed in service or any
				subsequent taxable year.
									(2)Full credit
				amount to count against program limitationFor purposes of
				administering the qualifying advanced energy project program under subsection
				(d) of section 48C, the full amount of the credit with respect to which the
				payment under subsection (a) is determined shall be treated as allowed under
				such program.
									(e)Special
				rulesFor purposes of this section—
									(1)Application of
				recapture rules, etcExcept as otherwise provided by the
				Secretary—
										(A)In
				generalExcept as otherwise provided in this paragraph, rules
				similar to the rules of section 50, and section 1603 of the American Recovery
				and Reinvestment Act of 2009, shall apply.
										(B)Exception to
				limitation on real estate investment trusts, etcParagraph (1) of
				section 50(d) shall not apply.
										(C)Application of
				normalization rulesParagraph (2) of section 50(d) shall not
				apply with respect to property placed in service by a person in the trade or
				business of furnishing or selling electrical energy if any law or regulation
				requires that not less than a certain amount of the electrical energy so
				furnished or sold by such person be derived from one or more renewable
				resources.
										(2)Provision of
				informationA person shall
				not be treated as having elected the application of this section unless the
				taxpayer provides such information as the Secretary (in consultation with the
				Secretary of Energy) may require for purposes of verifying the proper amount to
				be treated as a payment under subsection (a) and evaluating the effectiveness
				of this section.
									(3)Exclusion from
				gross incomeAny credit or refund allowed or made by reason of
				this section shall not be includible in gross income or alternative minimum
				taxable
				income.
									.
				(d)Conforming
			 amendments related to direct payment
					(1)Subparagraph (A)
			 of section 6211(b)(4)(A) is amended by inserting and subchapter C of
			 chapter 65 (including any payment treated as made under such
			 subchapter) after 6431.
					(2)Subparagraph (B)
			 of section 6425(c)(1) is amended—
						(A)by striking
			 the credits and inserting
							
								the
			 sum of—(i)the
				credits
								,
						(B)by striking the
			 period at the end of clause (i) thereof (as amended by this paragraph) and
			 inserting , plus, and
						(C)by adding at the
			 end the following new clause:
							
								(ii)the payments treated as made under
				subchapter C of chapter
				65.
								.
						(3)Paragraph (3) of
			 section 6654(f) is amended—
						(A)by striking
			 the credits and inserting
							
								the
			 sum of—(A)the
				credits
								,
						(B)by striking the
			 period at the end of subparagraph (A) thereof (as amended by this paragraph)
			 and inserting , and, and
						(C)by adding at the
			 end the following new subparagraph:
							
								(B)the payments treated as made under
				subchapter C of chapter
				65.
								.
						(4)Subparagraph (B)
			 of section 6655(g)(1) is amended—
						(A)by striking
			 the credits and inserting
							
								the
			 sum of—(i)the
				credits
								,
						(B)by striking the
			 period at the end of clause (i) thereof (as amended by this paragraph) and
			 inserting , plus, and
						(C)by adding at the
			 end the following new clause:
							
								(ii)the payments treated as made under
				subchapter C of chapter
				65.
								.
						(5)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 , or from the provisions of subchapter C of chapter 65 of such
			 Code before the period at the end.
					(6)The table of
			 subchapters for chapter 65 is amended by adding at the end the following new
			 item:
						
							
								Subchapter C. Direct payment
				provisions
							
							.
					(e)Other conforming
			 amendments
					(1)Paragraph (3) of
			 section 48C(b) is amended to read as follows:
						
							(3)LimitationThe amount which is treated as a qualified
				investment for all taxable years with respect to any qualifying advanced
				manufacturing project shall not exceed the amount designated by the Secretary
				under subsection
				(d).
							.
					(2)Subparagraph (A)
			 of section 48C(c)(2) is amended by inserting in the case of a qualifying
			 advanced energy project, before which is
			 necessary.
					(3)Subparagraph (A)
			 of section 48C(d)(2) is amended—
						(A)by striking
			 during the 2-year period and
			 inserting
							
								during
			 the—(i)in the case of an allocation from the
				limitation described in paragraph (1)(B)(i), the 2-year
				period
								,
						(B)by striking the
			 period at the end and inserting , or, and
						(C)by adding at the
			 end the following new clause:
							
								(ii)in the case of an allocation from the
				limitation described in paragraph (1)(B)(ii), the 1-year period beginning on
				the date of the enactment of this
				clause.
								.
						(4)Clause (v) of
			 section 49(a)(1)(C) is amended by inserting which is statutory advanced
			 energy property (as defined in section 48C(c)(3)) or after the
			 basis of any property.
					(f)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
					(2)Direct payment
			 provisionsThe amendments made by subsections (c) and (d) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
					102.Extension and
			 modification of energy efficient appliance credit
				(a)DishwashersParagraph
			 (1) of section 45M(b) is amended by striking and at the end of
			 subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting a comma, and by adding at the end the following new
			 subparagraphs:
					
						(C)$25 in the case of a dishwasher which is
				manufactured in calendar year 2011 and which uses no more than 307 kilowatt
				hours per year and 5.0 gallons per cycle (5.5 gallons per cycle for dishwashers
				designed for greater than 12 place settings),
						(D)$50 in the case of a dishwasher which is
				manufactured in calendar year 2011, 2012, or 2013 and which uses no more than
				295 kilowatt hours per year and 4.25 gallons per cycle (4.75 gallons per cycle
				for dishwashers designed for greater than 12 place settings), and
						(E)$75 in the case of a dishwasher which is
				manufactured in calendar year 2011, 2012, or 2013 and which uses no more than
				280 kilowatt hours per year and 4 gallons per cycle (4.5 gallons per cycle for
				dishwashers designed for greater than 12 place
				settings).
						.
				(b)Clothes
			 washersParagraph (2) of section 45M(b) is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting a comma, and by adding at the end the
			 following new subparagraphs:
					
						(E)$175 in the case of a top-loading clothes
				washer manufactured in calendar year 2011 which meets or exceeds a 2.2 modified
				energy factor and does not exceed a 4.5 water consumption factor, and
						(F)$225 in the case
				of a clothes washer manufactured in calendar year 2011, 2012, or 2013—
							(i)which is a top-loading clothes washer and
				which meets or exceeds a 2.4 modified energy factor and does not exceed a 4.2
				water consumption factor, or
							(ii)which is a front-loading clothes washer and
				which meets or exceeds a 2.8 modified energy factor and does not exceed a 3.5
				water consumption
				factor.
							.
				(c)RefrigeratorsParagraph
			 (3) of section 45M(b) is amended by striking and at the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting a comma, and by adding at the end the following new
			 subparagraphs:
					
						(E)$150 in the case of a refrigerator
				manufactured in calendar year 2011, 2012, or 2013 which consumes at least 30
				percent less energy than the 2001 energy conservation standards, and
						(F)$200 in the case of a refrigerator
				manufactured in calendar year 2011, 2012, or 2013 which consumes at least 35
				percent less energy than the 2001 energy conservation
				standards.
						.
				(d)Rebasing of
			 limitations
					(1)In
			 generalParagraph (1) of
			 section 45M(e) is amended by striking December 31, 2007 and
			 inserting December 31, 2010.
					(2)Exception for
			 certain refrigerators and clothes washersParagraph (2) of
			 section 45M(e) is amended—
						(A)by striking
			 subsection (b)(3)(D) and inserting subsection
			 (b)(3)(F), and
						(B)by striking
			 subsection (b)(2)(D) and inserting subsection
			 (b)(2)(F).
						(3)Gross receipts
			 limitationParagraph (3) of section 45M(e) is amended by striking
			 2 percent and inserting 4 percent.
					(e)Effective
			 date
					(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall apply to appliances
			 produced after December 31, 2010.
					(2)LimitationsThe
			 amendments made by subsection (d) shall apply to taxable years beginning after
			 December 31, 2010.
					103.Enhanced
			 deduction for production of advanced alternative energy technology
				(a)In
			 generalSection 199 is amended by adding at the end the following
			 new subsection:
					
						(e)Enhanced
				deduction for manufacturers of alternative energy products
							(1)In
				generalIn the case of a taxpayer with domestic alternative
				energy production gross receipts with respect to any taxable year beginning
				after December 31, 2010, and before January 1, 2013—
								(A)this section
				shall be applied separately with respect to qualified production activities
				income attributable to such domestic alternative energy production gross
				receipts and qualified production activities income attributable to other
				domestic production gross receipts, and
								(B)in applying this
				section to qualified production activities income attributable to such domestic
				alternative energy production gross receipts—
									(i)subsection (a)(1)
				shall be applied by substituting 12 percent for 9
				percent, and
									(ii)subsection
				(b)(2)(B) shall be applied by substituting domestic alternative energy
				production gross receipts for domestic production gross
				receipts.
									(2)Domestic
				alternative energy production gross receiptsFor purposes of this
				subsection, the term domestic alternative energy production gross
				receipts means the gross receipts of the taxpayer derived from the
				manufacturing of qualifying production property which is—
								(A)described in
				clause (i) of section 48C(c)(1)(A),
								(B)qualified high
				efficiency transmission property, or
								(C)qualified
				advanced electric transmission property.
								(3)Qualified high
				efficiency transmission propertyFor purposes of this subsection,
				the term qualified high efficiency transmission property means any
				high voltage overhead electric transmission line, related substation, or other
				integrated facility that—
								(A)utilizes advanced
				conductor core technology that has been determined by the Secretary of Energy
				as—
									(i)reasonably likely
				to become commercially viable not later than the date which is 10 years after
				the date of the enactment of this subsection,
									(ii)is suitable for
				use on transmission lines up to 765 kV, and
									(iii)exhibits power
				losses at least 30 percent lower than that of transmission lines using
				conventional ACSR conductors,
									(B)has been
				determined by an appropriate energy regulatory body, upon application, to be in
				the public interest and thereby eligible for inclusion in regulated rates,
				and
								(C)can be located
				safely and economically in a right of way not to exceed that used by
				conventional ACSR conductors.
								(4)Qualified
				advanced electric transmission propertyFor purposes of this
				subsection, the term qualified advanced electric transmission
				property means any high voltage electric transmission cable, related
				substation, converter station, or other integrated facility that—
								(A)utilizes advanced
				ultra low resistance superconductive material or other advanced technology that
				has been determined by the Secretary of Energy as—
									(i)reasonably likely
				to become commercially viable not later than the date which is 10 years after
				the date of the enactment of this subsection,
									(ii)capable of
				reliably transmitting at least 5 gigawatts of high-voltage electric energy for
				distances greater than 300 miles with energy losses not exceeding 3 percent of
				the total power transported, and
									(iii)not creating an
				electromagnetic field,
									(B)has been
				determined by an appropriate energy regulatory body, upon application, to be in
				the public interest and thereby eligible for inclusion in regulated rates,
				and
								(C)can be located
				safely and economically in a permanent underground right of way not to exceed
				25 feet in width.
								(5)Related
				personsRules similar to the rules of subsection (c)(7) shall
				apply for purposes of this
				subsection.
							.
				(b)RegulationsNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of the Treasury (or the Secretary's delegate) shall issue regulations with
			 respect to a process for determining whether property is described in section
			 199(e)(2) of the Internal Revenue Code of 1986 for purposes of the deduction
			 under section 199 of such Code.
				(c)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2010.
				IIRenewable
			 energy
			201.Elective
			 payment for specified energy property
				(a)Elective
			 payments
					(1)In
			 generalSubchapter C of
			 chapter 65, as added by section 101, is amended by adding at the end the
			 following new section:
						
							6452.Elective
				payment for specified energy property
								(a)In
				generalAny person electing
				the application of this section with respect to any specified energy property
				originally placed in service by such person during the taxable year shall be
				treated as making a payment against the tax imposed by subtitle A for the
				taxable year equal to the applicable percentage of the basis of such property.
				Such payment shall be treated as made on the later of the due date of the
				return of such tax or the date on which such return is filed.
								(b)Applicable
				percentageFor purposes of this section, the term
				applicable percentage means—
									(1)30 percent in the
				case of any property described in paragraph (2)(A)(i) or (5) of section 48(a),
				and
									(2)10 percent in the
				case of any other property.
									(c)Dollar
				limitationsIn the case of property described in paragraph (1),
				(2), or (3) of section 48(c), the payment otherwise treated as made under
				subsection (a) with respect to such property shall not exceed the limitation
				applicable to such property under such paragraph.
								(d)Specified energy
				propertyFor purposes of this section—
									(1)In
				generalThe term specified energy property means
				energy property (within the meaning of section 48) which—
										(A)is originally
				placed in service before January 1, 2013, or
										(B)is originally
				placed in service on or after such date and before the credit termination date
				with respect to such property, but only if the construction of such property
				began before January 1, 2013.
										(2)Credit
				termination dateThe term credit termination date
				means—
										(A)in the case of any
				energy property which is part of a facility described in paragraph (1) of
				section 45(d), January 1, 2013,
										(B)in the case of any
				energy property which is part of a facility described in paragraph (2), (3),
				(4), (6), (7), (9), or (11) of section 45(d), January 1, 2014, and
										(C)in the case of any
				energy property described in section 48(a)(3), January 1, 2017.
										In the
				case of any property which is described in subparagraph (C) and also in another
				subparagraph of this paragraph, subparagraph (C) shall apply with respect to
				such property.(e)Coordination
				with production and investment creditsIn the case of any
				property with respect to which an election is made under this section—
									(1)Denial of
				production and investment creditsNo credit shall be determined under section
				45 or 48 with respect to such property for the taxable year in which such
				property is originally placed in service or any subsequent taxable year.
									(2)Reduction of
				payment by progress expenditures already taken into accountThe
				amount of the payment treated as made under subsection (a) with respect to such
				property shall be reduced by the aggregate amount of credits determined under
				section 48 with respect to such property for all taxable years preceding the
				taxable year in which such property is originally placed in service.
									(f)Special rules
				for certain non-Taxpayers
									(1)Denial of
				paymentSubsection (a) shall not apply with respect to any
				property originally placed in service by—
										(A)any governmental
				entity other than a governmental unit which is a State utility with a service
				obligation (as such terms are defined in section 217 of the Federal Power Act),
				or
										(B)any organization
				described in section 501(c) (other than a mutual or cooperative electric
				company described in section 501(c)(12)) or 401(a) and exempt from tax under
				section 501(a).
										(2)Exception for
				property used in unrelated trade or businessParagraph (1) shall not apply with respect
				to any property originally placed in service by an entity described in section
				511(a)(2) if substantially all of the income derived from such property by such
				entity is unrelated business taxable income (as defined in section 512).
									(3)Special rules
				for partnerships and S corporationsIn the case of property
				originally placed in service by a partnership or an S corporation—
										(A)the election
				under subsection (a) may be made only by such partnership or S
				corporation,
										(B)such partnership
				or S corporation shall be treated as making the payment referred to in
				subsection (a) only to the extent of the proportionate share of such
				partnership or S corporation as is owned by persons who would be treated as
				making such payment if the property were originally placed in service by such
				persons, and
										(C)the return
				required to be made by such partnership or S corporation under section 6031 or
				6037 (as the case may be) shall be treated as a return of tax for purposes of
				subsection (a).
										For purposes of subparagraph (B),
				rules similar to the rules of section 168(h)(6) (other than subparagraph (F)
				thereof) shall apply. For purposes of applying such rules, the term
				tax-exempt entity shall not include any entity which is a
				governmental unit which is a State utility with a service obligation (as such
				terms are defined in section 217 of the Federal Power Act) or which is a mutual
				or cooperative electric company described in section 501(c)(12).(g)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Other
				definitionsTerms used in this section which are also used in
				section 45 or 48 shall have the same meanings for purposes of this section as
				when used in such sections.
									(2)Application of
				certain rulesRules similar to the rules of subsection (e) of
				section 6451 shall apply for purposes of this section.
									(3)Exception for
				certain projectsSubsection (a) shall not apply to any
				governmental unit or cooperative electric company (as defined in section
				54(j)(1)) with respect to any specified energy property which is described in
				section 48(a)(5)(D) if such entity has issued any bond—
										(A)which is
				designated as a clean renewable energy bond under section 54 of the Internal
				Revenue Code of 1986 or as a new clean renewable energy bond under section 54C
				of such Code, and
										(B)the proceeds of
				which are used for expenditures in connection with the same qualified facility
				with respect to which such specified energy property is a part.
										(4)Coordination
				with grant programIf a grant
				under section 1603 of the American Recovery and Reinvestment Tax Act of 2009 is
				made with respect to any specified energy property—
										(A)no election may be
				made under subsection (a) with respect to such property on or after the date of
				such grant, and
										(B)if such grant is
				made after such election, such property shall be treated as having ceased to be
				specified energy property immediately after such property was originally placed
				in
				service.
										.
					(2)Clerical
			 amendmentThe table of
			 sections for subchapter C of chapter 65, as added by section 101, is amended by
			 adding at the end the following new item:
						
							
								Sec. 6452. Elective payment for specified energy
				property.
							
							.
					(b)Treatment of
			 grants for cooperative electric companiesSection 501(c)(12) is
			 amended by adding at the end the following new subparagraph:
					
						(I)In the case of a
				mutual or cooperative electric company described in this paragraph or an
				organization described in section 1381(a)(2)(C), subparagraph (A) shall be
				applied without taking into account any payment made by reason of section
				6452.
						.
				(c)Technical
			 amendments
					(1)Paragraphs (1) and
			 (2) of section 1603(a) of the American Recovery and Reinvestment Tax Act of
			 2009 are each amended by striking is placed in service and
			 inserting is originally placed in service by such person.
					(2)Paragraph (1) of
			 section 1603(d) of such Act is amended—
						(A)by striking
			 (within the meaning of section 45 of such Code), and
						(B)by inserting
			 before the period at the end the following: which would (but for section
			 48(d)(1) of such Code) be eligible for credit under section 45 of such Code
			 (determined without regard to subsection (a)(2)(B) thereof).
						(3)Subsection (f) of
			 section 1603 of such Act is amended—
						(A)by striking the second sentence and
			 inserting the following: In applying such rules, any increase in tax
			 under chapter 1 of such Code by reason of the property being disposed of (or
			 otherwise ceasing to be specified energy property) shall be imposed on the
			 person to whom the grant was made.,
						(B)by striking
			 In making grants under and inserting the following:
							
								(1)In
				generalIn making grants
				under
								,
				and
						(C)by adding at the
			 end following new paragraph:
							
								(2)Special
				rules
									(A)Recapture of
				excessive grant amountsIf the amount of a grant made under this
				section exceeds the amount allowable as a grant under this section, such excess
				shall be recaptured under paragraph (1) as if the property to which such grant
				relates were disposed of immediately after such grant was made.
									(B)Grant
				information not treated as return informationFor purposes of section 6103 of the
				Internal Revenue Code of 1986, in no event shall any of the following be
				treated as return information:
										(i)The amount of a grant made under subsection
				(a).
										(ii)The identity of the person to whom the
				grant was made.
										(iii)A description of
				the property with respect to which the grant was made.
										(iv)The fact and
				amount of any recapture.
										(v)The content of any
				report required by the Secretary of the Treasury to be filed in connection with
				the
				grant.
										.
						(4)Subsection (g) of
			 section 1603 of such Act is amended—
						(A)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D),
			 respectively,
						(B)by moving such
			 subparagraphs (as so redesignated) 2 ems to the right,
						(C)by striking
			 paragraph (1), (2), or (3) in subparagraph (D) (as so
			 redesignated) and inserting subparagraphs (A), (B), or
			 (C),
						(D)by striking
			 The Secretary and inserting the following:
							
								(1)In
				generalExcept as provided in
				paragraph (2), the Secretary
								,
				and
						(E)by adding at the
			 end the following new paragraph:
							
								(2)Exception where
				property used in unrelated trade or business
									(A)In
				generalParagraph (1) shall not apply to any person or entity
				described therein to the extent the grant is with respect to unrelated trade or
				business property.
									(B)Unrelated trade
				or business propertyFor
				purposes of this paragraph, the term unrelated trade or business
				property means any property with respect to which substantially all of
				the income derived therefrom by an organization described in section 511(a)(2)
				of the Internal Revenue Code of 1986 is subject to tax under section 511 of
				such Code.
									(C)Information with
				respect to pass-thrusIn the
				case of a partnership or other pass-thru entity, partners or other holders of
				an equity or profits interest must provide to such partnership or entity such
				information as the Secretary may require to carry out the purposes of this
				subsection.
									.
						(d)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to property originally placed in service after the
			 date of the enactment of this Act.
					(2)Technical
			 amendmentsThe amendments
			 made by subsection (c) shall take effect as if included in section 1603 of the
			 American Recovery and Reinvestment Tax Act of 2009.
					202.Extension and
			 expansion of new clean renewable energy bonds
				(a)Increased
			 limitation on issuance of new clean renewable energy bonds
					(1)In
			 generalSubsection (c) of section 54C is amended by adding at the
			 end the following new paragraph:
						
							(5)2010 additional
				limitationThe national new
				clean renewable bond limitation shall be increased by $3,500,000,000. Such
				increase shall be allocated by the Secretary as provided in paragraph (3),
				except that—
								(A)60 percent thereof shall be allocated to
				qualified projects of public power providers, and
								(B)40 percent thereof
				shall be allocated to qualified projects of cooperative electric
				companies.
								.
					(2)Conforming
			 amendmentParagraph (4) of section 54C(c) is amended by striking
			 Additional in the heading thereof and
			 inserting 2009
			 additional.
					(b)Energy storage
			 systems and biogas property made eligible for financingParagraph (1) of section 54C(d) is amended
			 by inserting or an energy storage system used in connection with
			 electric grids to support the use of intermittent sources of renewable
			 energy before owned by.
				(c)Effective
			 dateThe amendments made by this subsection shall apply to
			 obligations issued after the date of the enactment of this Act.
				203.Increased
			 research credit for energy research
				(a)In
			 generalSection 41 is amended by redesignating subsection (h) as
			 subsection (i) and by inserting after subsection (g) the following new
			 subsection:
					
						(h)Energy research
				creditIn the case of any taxable year beginning in 2011 or
				2012—
							(1)In
				generalThe amounts determined under paragraphs (1) and (3) of
				subsection (a) shall each be increased by 10 percent of the qualified energy
				research expenses for the taxable year.
							(2)Qualified
				energy research expensesFor purposes of this subsection—
								(A)In
				generalThe term qualified energy research expenses
				means so much of the taxpayer's qualified research expenses as are related to
				the fields of fuel cells and battery technology, renewable energy and renewable
				fuels, energy conservation technology, efficient transmission and distribution
				of electricity, and carbon capture and sequestration.
								(B)Coordination
				with qualifying advanced energy project creditSuch term shall
				not include expenditures taken into account in determining the amount of the
				credit under section 48 or 48C.
								(3)Coordination
				with other research credits
								(A)In
				generalThe amount of qualified energy research expenses taken
				into account under subsection (a)(1)(A) shall not exceed the base
				amount.
								(B)Alternative
				simplified creditFor purposes of subsection (c)(5), the amount
				of qualified energy research expenses taken into account for the taxable year
				for which the credit is being determined shall not exceed—
									(i)in the case of
				subsection (c)(5)(A), 50 percent of the average qualified research expenses for
				the 3 taxable years preceding the taxable year for which the credit is being
				determined, and
									(ii)in the case of
				subsection (c)(5)(B)(ii), zero.
									(C)Basic research
				and energy research consortium paymentsAny amount taken into
				account under paragraph (1) shall not be taken into account under paragraph (2)
				or (3) of subsection
				(a).
								.
				(b)Extension of
			 credit
					(1)In
			 generalSubparagraph (B) of section 41(h)(1) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2012.
					(2)Conforming
			 amendmentSubparagraph (D) of section 45C(b)(1) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2012.
					(c)Effective
			 dates
					(1)Increased
			 research creditThe amendments made by subsection (a) shall apply
			 to taxable years beginning after December 31, 2010.
					(2)ExtensionThe
			 amendments made by subsection (b) shall apply to amounts paid or incurred after
			 December 31, 2009.
					IIIPromoting
			 conservation
			301.Extension of
			 new energy efficient home credit
				(a)In
			 generalSection 45L(g) is amended by striking December 31,
			 2009 and inserting December 31, 2012.
				(b)Effective
			 dateThe amendment made by this section shall apply to qualified
			 new efficient energy homes acquired after December 31, 2009, in taxable years
			 ending after such date.
				302.Extension and
			 modification of nonbusiness energy credit
				(a)Extension
					(1)In
			 generalSection 25C(g)(2) is amended by striking December
			 31, 2010 and inserting December 31, 2012.
					(2)LimitationSection
			 25C(b) is amended by striking 2009 and 2010 and inserting
			 2009, 2010, 2011, and 2012.
					(b)Modification of
			 standards for windows, doors, and skylightsParagraph (4) of
			 section 25C(c) is amended by striking unless and all that
			 follows and inserting “unless—
					
						(A)in the case of any
				component placed in service after the date which is 90 days after the date of
				the enactment of the Clean Energy Technology
				Leadership Act of 2010, such component meets the criteria for
				such components established by the 2010 Energy Star Program Requirements for
				Residential Windows, Doors, and Skylights, Version 5.0 (or any subsequent
				version of such requirements which is in effect after January 4, 2010),
						(B)in the case of any
				component placed in service after the date of the enactment of the
				Clean Energy Technology Leadership Act of
				2010 and on or before the date which is 90 days after such date,
				such component meets the criteria described in subparagraph (A) or is equal to
				or below a U factor of 0.30 and SHGC of 0.30, and
						(C)in the case of any
				component which is a garage door, such component is equal to or below a U
				factor of 0.30 and SHGC of
				0.30.
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				303.Energy efficient
			 commercial buildings deduction
				(a)Certified
			 historic structuresSection 179D is amended by redesignating
			 subsection (g) as subsection (h) and by inserting after subsection (f) the
			 following new subsection:
					
						(g)Special rules
				for certified historic structuresIn the case of energy efficient commercial
				building property installed on or in a certified historic structure (as defined
				in section 47(c)(3)) in connection with a certified rehabilitation (as defined
				in section 47(c)(2)(C))—
							(1)subsection
				(c)(1)(D) shall be applied by substituting 30 percent for
				50 percent,
							(2)subsection
				(b)(1)(A) shall be applied by substituting $3.00 for
				$1.80,
							(3)subparagraphs (A)
				and (C)(i) of subsection (d)(1) shall be applied by substituting
				$1.00 for $.60 and the substitutions described in
				such subparagraphs shall be made without regard to the substitution described
				in paragraph (2), and
							(4)the amount of any
				credit under section 47 with respect to such property shall be determined
				without regard to any reduction in the basis of such property under subsection
				(e).
							.
				(b)Energy efficient
			 roofsParagraph (1) of
			 section 179D(d) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Special rule for
				energy efficient roofs
							(i)In
				generalIf—
								(I)the building
				envelope is not treated as meeting the requirements of subsection (c)(1)(D)
				under subparagraph (A) of this paragraph, but
								(II)the roof exceeds
				the minimum requirements of Standard 90.1–2001 by 50 percent or more,
								then the
				requirement of subsection (c)(1)(D) shall be treated as met with respect to the
				roof, and the deduction under subsection (a) shall be allowed with respect to
				energy efficient commercial building property installed as part of such roof,
				except that subsection (b) shall be applied to such property by substituting
				the applicable percentage of $.60 for
				$1.80.(ii)Applicable
				percentageFor purposes of
				this subparagraph, the term applicable percentage means the
				ratio (expressed as a percentage) of—
								(I)the square footage
				of the roof, over
								(II)the square
				footage of the building
				envelope.
								.
				(c)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				IVTransportation
			401.Credit for
			 qualified natural gas motor vehicles
				(a)In
			 general
					(1)In
			 generalSubsection (e) of section 30B (relating to new qualified
			 alternative fuel motor vehicle credit) is amended by adding at the end the
			 following new paragraphs:
						
							(6)Special rules
				for qualified natural gas motor vehicles
								(A)In
				generalIn the case of a qualified natural gas motor
				vehicle—
									(i)such motor
				vehicle shall be treated as a new qualified alternative fuel motor vehicle
				under this subsection,
									(ii)paragraph (3)
				shall be applied by multiplying each of the dollar amounts contained in such
				paragraph by 2, and
									(iii)the credit
				allowed under this subsection shall be transferrable as provided in
				subparagraph (B).
									(B)Transferability
				of credit
									(i)In
				generalA taxpayer who places in service qualified natural gas
				motor vehicle may transfer the credit allowed under this subsection with
				respect to such vehicle through an assignment to the seller, the manufacturer,
				or the lessee of such vehicle. Such transfer may be revoked only with the
				consent of the Secretary.
									(ii)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under clause (i) is claimed once and not reassigned by such
				other person.
									(7)Qualified
				natural gas motor vehicle
								(A)In
				generalFor purposes of this subsection, the term qualified
				natural gas motor vehicle means any motor vehicle—
									(i)which is
				described in subparagraph (B), (C), or (D),
									(ii)the original use
				of which commences with the taxpayer, and
									(iii)which is
				acquired by the taxpayer for use or lease, but not for resale.
									(B)Heavy duty
				vehiclesA motor vehicle is described in this subparagraph if
				such motor vehicle—
									(i)is made by a
				manufacturer,
									(ii)has a gross
				vehicle weight rating of more than 8,500 pounds, and
									(iii)is—
										(I)only capable of
				operating on compressed or liquified natural gas, or
										(II)capable of
				operating for more than 175 miles on 1 fueling of compressed or liquified
				natural gas and is capable of operating on gasoline or diesel fuel.
										(C)Light and
				medium duty vehiclesA motor vehicle is described in this
				subparagraph if such motor vehicle—
									(i)is made by a
				manufacturer,
									(ii)has a gross
				vehicle weight rating of not more 8,500 pounds,
									(iii)is—
										(I)only capable of
				operating on compressed or liquified natural gas, or
										(II)capable of
				operating for more than 175 miles on 1 fueling of compressed or liquified
				natural gas and is capable of operating on gasoline or diesel fuel,
										(iv)is of a
				character subject to depreciation, and
									(v)is acquired by a
				taxpayer who—
										(I)owns and operates
				not less than 10 motor vehicles in the course of a trade or business at the
				time of the acquisition, and
										(II)has placed in
				service more than 2 motor vehicles described in clauses (i) through (iv) or
				described in subparagraph (D)(iii) after the date of the enactment of this
				paragraph.
										(D)Converted or
				repowered vehicles
									(i)In
				generalA motor vehicle is described in this subparagraph if such
				motor vehicle is a motor vehicle described in clause (ii) or clause (iii) which
				is converted or repowered so that it—
										(I)is only capable
				of operating on compressed or liquified natural gas, or
										(II)is capable of
				operating for more than 175 miles on 1 fueling of compressed or liquified
				natural gas and is capable of operating on gasoline or diesel fuel, is capable
				of operating on compressed or liquefied natural gas.
										(ii)Heavy duty
				vehiclesA motor vehicle is described in this clause if such
				motor vehicle—
										(I)has a gross
				vehicle weight rating of more than 8,500 pounds, and
										(II)was not capable
				of operating on compressed or liquified natural gas before the date of such
				conversion or repower.
										(iii)Light and
				medium duty vehiclesA motor vehicle is described in this clause
				if such motor vehicle—
										(I)has a gross
				vehicle weight rating of not more 8,500 pounds,
										(II)was not capable
				of operating on compressed or liquified natural gas before the date of such
				conversion or repower,
										(III)is of a
				character subject to depreciation,
										(IV)is acquired by a
				taxpayer who owns and operates not less than 10 motor vehicles in the course of
				a trade or business at the time of the acquisition, and
										(V)is acquired by a
				taxpayer who has placed in service more than 2 motor vehicles described in
				subclauses (I) through (III) or described in subparagraph (C) after the date of
				the enactment of this paragraph.
										(iv)Special
				rules
										(I)Treatment as
				newFor purposes of this subsection, the original use of any
				motor vehicle described in clause (i) shall be treated as beginning with the
				first use after the date of the conversion or repower.
										(II)Rule of
				constructionIn the case of a used vehicle which is converted or
				repowered, nothing in this section shall be construed to require that the motor
				vehicle be acquired in the year the credit is claimed under this section with
				respect to such vehicle.
										(E)Special
				ruleFor purposes of this subsection, in the case of a motor
				vehicle which—
									(i)is described in
				subparagraph (C) or (D)(iii),
									(ii)is placed in
				service after the date of the enactment of this paragraph, and
									(iii)is placed in
				service by a taxpayer in a taxable year prior to the taxable year in which such
				taxpayer places in service the third such motor vehicle described in
				subparagraph (C) or (D)(iii) after such date of enactment.
									Such
				motor vehicle shall be treated as placed in service in the taxable year in
				which such third motor vehicle is placed in
				service..
					(2)Conforming
			 amendmentSubparagraph (B) of section 30B(e)(5) is amended by
			 inserting (other than a qualified natural gas motor vehicle)
			 after paragraph (3).
					(b)Mixed-Fuel
			 vehiclesSubparagraph (C) of section 30B(e)(5) is amended by
			 striking a mixed-fuel vehicle which operates using and all that
			 follows and inserting
					
						a mixed-fuel vehicle
			 which—(i)in the case of
				such a vehicle which is capable of operating on compressed or liquified natural
				gas, operates using at least 65 percent compressed or liquified natural gas and
				not more than 35 percent petroleum-based fuel, and
						(ii)in the case of
				any other such vehicle, operates using at least 75 percent alternative fuel and
				not more than 25 percent petroleum-based
				fuel.
						.
				(c)Extension of
			 creditParagraph (4) of section 30B(k) is amended to read as
			 follows:
					
						(4)in the case
				of—
							(A)a new qualified
				alternative fuel vehicle (as described in subsection (e)) which is a qualified
				natural gas motor vehicle (as described in subsection (e)(7)), December 31,
				2014, and
							(B)in the case of
				any other new qualified alternative fuel vehicle (as described in subsection
				(e)), December 31,
				2010.
							.
				(d)Alternative
			 minimum tax treatmentSubparagraph (B) of section 38(c)(4) is
			 amended by redesignating clauses (i) through (ix) as clauses (ii) through (x),
			 respectively, and by inserting after before clause (ii) (as so redesignated)
			 the following new clause:
					
						(i)the amount of the
				credit determined under section 30B which is attributable to a qualified
				natural gas motor vehicle (as defined in section
				30B(e)(7)).
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				402.Natural gas
			 vehicle bonds
				(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 (relating to qualified tax credit bonds) is
			 amended by adding at the end the following new section:
					
						54G.Natural gas
				vehicle bonds
							(a)Natural gas
				vehicle bondFor purposes of this subpart, the term natural
				gas vehicle bond means any bond issued as part of an issue if—
								(1)100 percent of
				the available project proceeds of such issue are to be used for capital
				expenditures incurred by a governmental body for 1 or more qualified natural
				gas vehicle projects placed in service by such governmental body primarily for
				governmental or public use,
								(2)the bond is
				issued by a governmental body,
								(3)the issuer
				designates such bond for purposes of this section, and
								(4)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (c).
								(b)Limitation on
				amount of bonds designated
								(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
								(2)National
				limitation on amount of bonds designatedThere is a national
				natural gas vehicle bond limitation of $3,000,000,000.
								(3)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				paragraph (2) among qualified natural gas vehicle projects in such manner as
				the Secretary determines appropriate.
								(c)Special rules
				relating to expenditures
								(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the issuer reasonably
				expects—
									(A)100 percent or
				more of the available project proceeds of such issue are to be spent for 1 or
				more qualified natural gas vehicle projects within the 5-year period beginning
				on the date of issuance of the natural gas vehicle bond,
									(B)a binding
				commitment with a third party to spend at least 10 percent of such available
				project proceeds will be incurred within the 6-month period beginning on the
				date of issuance of the natural gas vehicle bond, and
									(C)such projects
				will be completed with due diligence and such available project proceeds will
				be spent with due diligence.
									(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the issuer establishes that the failure to satisfy the 5-year requirement is
				due to reasonable cause and the related projects will continue to proceed with
				due diligence.
								(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 100 percent of the available project proceeds of such
				issue are expended by the close of the 5-year period beginning on the date of
				issuance (or if an extension has been obtained under paragraph (2), by the
				close of the extended period), the issuer shall redeem all of the nonqualified
				bonds within 90 days after the end of such period. For purposes of this
				paragraph, the amount of the nonqualified bonds required to be redeemed shall
				be determined in the same manner as under section 142.
								(d)Governmental
				bodyFor purposes of this section, the term governmental
				body means any State, territory, possession of the United States, the
				District of Columbia, Indian tribal government, and any political subdivision
				thereof.
							(e)Qualified
				natural gas vehicle projectFor purposes of this subpart, the
				term qualified natural gas vehicle project means—
								(1)1 or more qualified natural gas vehicles
				(as defined in section 30B(e)(7)), or
								(2)1 or more qualified alternative fuel
				vehicle refueling properties which are used to store and or dispense compressed
				or liquefied natural gas (within the meaning of section 30C(c)).
								(f)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2019.
							.
				(b)Conforming
			 amendments
					(1)Paragraph (1) of
			 section 54A(d) is amended by striking or at the end of
			 subparagraph (D), by inserting or at the end of subparagraph
			 (E), and by inserting after subparagraph (E) the following new
			 subparagraph:
						
							(F)a natural gas
				vehicle
				bond,
							.
					(2)Subparagraph (C)
			 of section 54A(d)(2) is amended by striking and at the end of
			 clause (iv), by striking the period at the end of clause (v) and inserting
			 , and, and by adding at the end the following new clause:
						
							(vi)in the case of a
				natural gas vehicle bond, a purpose specified in section
				54G(a)(1).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
					
						
							Sec. 54G. Natural gas vehicle
				bonds.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				403.Incentives for
			 manufacturing facilities producing vehicles fueled by compressed or liquified
			 natural gas
				(a)Deduction for
			 manufacturing facilitiesPart VI of subchapter B of chapter 1
			 (relating to itemized deductions for individuals and corporations) is amended
			 by inserting after section 179E the following new section:
					
						179F.Expensing for
				manufacturing facilities producing vehicles fueled by compressed natural gas or
				liquified natural gas
							(a)Treatment as
				expensesA taxpayer may elect to treat the applicable percentage
				of the cost of any qualified natural gas vehicle manufacturing facility
				property as an expense which is not chargeable to a capital account. Any cost
				so treated shall be allowed as a deduction for the taxable year in which the
				qualified manufacturing facility property is placed in service.
							(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
								(1)100 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service before January 1, 2013, and
								(2)50 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service after December 31, 2012, and before January 1,
				2015.
								(c)Election
								(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer's return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
								(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
								(d)Qualified
				natural gas vehicle manufacturing facility propertyFor purposes
				of this section—
								(1)In
				generalThe term qualified natural gas vehicle
				manufacturing facility property means any qualified property—
									(A)the original use
				of which commences with the taxpayer,
									(B)which is placed
				in service by the taxpayer after the date of the enactment of this section and
				before January 1, 2015, and
									(C)no written
				binding contract for the construction of which was in effect on or before the
				date of the enactment of this section.
									(2)Qualified
				property
									(A)In
				generalThe term qualified property means any
				property which is a facility or a portion of a facility used for the production
				of—
										(i)any qualified
				natural gas vehicles (as defined in section 30B(e)(7)), or
										(ii)any eligible
				component.
										(B)Eligible
				componentThe term eligible component means any
				component which is designed specifically for use in such a qualified natural
				gas vehicle.
									(e)Special rule
				for dual use property
								(1)In
				generalIn the case of any qualified natural gas vehicle
				manufacturing facility property which is used to produce both property
				described in clauses (i) and (ii) of subsection (d)(2)(A) and property which is
				not so described, the amount of costs taken into account under subsection (a)
				shall be reduced by an amount equal to—
									(A)the total amount
				of such costs (determined before the application of this subsection),
				multiplied by
									(B)the percentage of
				property expected to be produced which is not so described.
									(2)RegulationsThe Secretary shall prescribe such
				regulations as are necessary to carry out the purpose of this
				subsection.
								.
				(b)Refund of
			 credit for prior year minimum tax liabilitySection 53 (relating
			 to credit for prior year minimum tax liability) is amended by adding at the end
			 the following new subsection:
					
						(g)Election To
				treat amounts attributable to qualified manufacturing facility
							(1)In
				generalIn the case of an eligible taxpayer, the amount
				determined under subsection (c) for the taxable year (after the application of
				subsection (e)) shall be increased by an amount equal to the applicable
				percentage of any qualified natural gas vehicle manufacturing facility property
				which is placed in service during the taxable year.
							(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
								(A)35 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service before January 1, 2013, and
								(B)17.5 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service after December 31, 2012, and before January 1,
				2015.
								(3)Eligible
				taxpayerFor purposes of this subsection, the term eligible
				taxpayer means any taxpayer—
								(A)who places in
				service qualified natural gas vehicle manufacturing facility property during
				the taxable year,
								(B)who does not make
				an election under section 179F(c), and
								(C)who makes an
				election under this subsection.
								(4)Other
				definitions and special rules
								(A)Qualified
				natural gas vehicle manufacturing facility propertyThe term
				qualified natural gas vehicle manufacturing facility property has
				the meaning given such term under section 179F(d).
								(B)Special rule
				for dual use propertyIn the case of any qualified natural gas
				vehicle manufacturing facility property which is used to produce both qualified
				property (as defined in section 179F(d)) and other property which is not
				qualified property, the amount of costs taken into account under paragraph (1)
				shall be reduced by an amount equal to—
									(i)the total amount
				of such costs (determined before the application of this subparagraph),
				multiplied by
									(ii)the percentage
				of property expected to be produced which is not qualified property.
									(C)Election
									(i)In
				generalAn election under this subsection for any taxable year
				shall be made on the taxpayer's return of the tax imposed by this chapter for
				the taxable year. Such election shall be made in such manner as the Secretary
				may by regulations prescribe.
									(ii)Election
				irrevocableAny election made under this subsection may not be
				revoked except with the consent of the Secretary.
									(5)Credit
				refundableFor purposes of this title (other than this section),
				the credit allowed by reason of this subsection shall be treated as if it were
				allowed under subpart
				C.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				404.Transportation
			 fringe benefits
				(a)Extension of
			 parity for mass transit fringe benefitsParagraph (2) of section 132(f) is amended
			 by striking January 1, 2011 in the last sentence and inserting
			 January 1, 2013.
				(b)Coordination of
			 qualified bicycle commuting reimbursements with other transportation fringe
			 benefits
					(1)In
			 generalClause (ii) of section 132(f)(5)(F) is amended to read as
			 follows:
						
							(ii)Applicable
				annual limitationThe term
				applicable annual limitation means, with respect to any employee
				for any calendar year, the lesser of—
								(I)the product of $20
				multiplied by the number of qualified bicycle commuting months during such
				year, or
								(II)the excess (if
				any) of the product of 12 multiplied by the dollar amount in effect under
				paragraph (2)(A) for the first month during such year, over the aggregate of
				the benefits described in subparagraphs (A) and (B) of paragraph (1) excluded
				from gross income under subsection (a) with respect to months during such
				year.
								.
					(2)Conforming
			 amendmentSubclause (II) of section 132(f)(5)(F)(iii) is amended
			 by striking subparagraph (A), (B), or (C) of paragraph (1) and
			 inserting paragraph (1)(C).
					(c)Effective
			 dateThe amendments made by this section shall apply to months
			 beginning after December 31, 2010.
				405.Alternative
			 fuel vehicle refueling property
				(a)Extension of
			 creditSubsection (g) of section 30C is amended by striking
			 placed in service and all that follows and inserting
			 placed in service after December 31, 2014..
				(b)Extension of
			 increased credit limitationsParagraph (6) of section 30C(e) is
			 amended—
					(1)by striking
			 January 1, 2011 and inserting January 1, 2014,
			 and
					(2)by striking
			 and
			 2010 in the heading and inserting
			 thru
			 2013.
					(c)Extension of
			 credit to refueling of non-Highway hydrogen fuel cell
			 vehiclesSubsection (c) of section 30C is amended by striking
			 and at the end of paragraph (1), by redesignating paragraph (2)
			 as paragraph (3), and by inserting after paragraph (1) the following new
			 paragraph:
					
						(2)in the case of a vehicle propelled by a
				fuel cell power plant (as defined in section 48(c)(1)(C)) which converts
				hydrogen into electricity, the term motor vehicle includes any
				vehicle which is not operated exclusively on rails and the primary purpose of
				which is other than the transport of passengers,
				and
						.
				(d)Clarification of
			 definition of electric refueling propertySubparagraph (B) of
			 section 179A(d)(3) is amended to read as follows:
					
						(B)exclusively used for the recharging of
				motor vehicles propelled by electricity (other than property used for the
				generation of
				electricity).
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				VAlternative
			 fuels
			501.Extension of
			 incentives for biodiesel and renewable diesel
				(a)Credits for
			 biodiesel and renewable diesel used as fuelSubsection (g) of
			 section 40A is amended by striking December 31, 2009 and
			 inserting December 31, 2012.
				(b)Excise tax
			 credits and outlay payments for biodiesel and renewable diesel fuel
			 mixtures
					(1)Paragraph (6) of
			 section 6426(c) is amended by striking December 31, 2009 and
			 inserting December 31, 2012.
					(2)Subparagraph (B)
			 of section 6427(e)(6) is amended by striking December 31, 2009
			 and inserting December 31, 2012.
					(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2009.
				502.Inclusion of
			 algae-based biofuel in definition of cellulosic biofuel
				(a)Cellulosic
			 biofuel producer credit
					(1)General
			 ruleParagraph (4) of section 40(a) is amended by inserting
			 and algae-based after cellulosic.
					(2)DefinitionsParagraph
			 (6) of section 40(b) is amended—
						(A)by inserting
			 and
			 algae-based after Cellulosic in the
			 heading,
						(B)by striking
			 subparagraph (A) and inserting the following:
							
								(A)In
				generalThe cellulosic and algae-based biofuel producer credit of
				any taxpayer is an amount equal to the applicable amount for each gallon
				of—
									(i)qualified
				cellulosic biofuel production, and
									(ii)qualified
				algae-based biofuel
				production.
									,
						(C)by redesignating
			 subparagraphs (F), (G), and (H) as subparagraphs (I), (J), and (K),
			 respectively,
						(D)by inserting
			 and
			 algae-based after cellulosic in the
			 heading of subparagraph (I), as so redesignated,
						(E)by inserting
			 or algae-based biofuel, whichever is appropriate, after
			 cellulosic biofuel in subparagraph (J), as so
			 redesignated,
						(F)by inserting
			 and qualified algae-based biofuel production after
			 qualified cellulosic biofuel production in subparagraph (K), as
			 so redesignated, and
						(G)by inserting
			 after subparagraph (E) the following new subparagraphs:
							
								(F)Qualified
				algae-based biofuel productionFor purposes of this section, the
				term qualified algae-based biofuel production means any
				algae-based biofuel which is produced by the taxpayer, and which during the
				taxable year—
									(i)is
				sold by the taxpayer to another person—
										(I)for use by such
				other person in the production of a qualified algae-based biofuel mixture in
				such other person's trade or business (other than casual off-farm
				production),
										(II)for use by such
				other person as a fuel in a trade or business, or
										(III)who sells such
				algae-based biofuel at retail to another person and places such algae-based
				biofuel in the fuel tank of such other person, or
										(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
									The
				qualified algae-based biofuel production of any taxpayer for any taxable year
				shall not include any alcohol which is purchased by the taxpayer and with
				respect to which such producer increases the proof of the alcohol by additional
				distillation.(G)Qualified
				algae-based biofuel mixtureFor purposes of this paragraph, the
				term qualified algae-based biofuel mixture means a mixture of
				algae-based biofuel and gasoline or of algae-based biofuel and a special fuel
				which—
									(i)is
				sold by the person producing such mixture to any person for use as a fuel,
				or
									(ii)is used as a fuel
				by the person producing such mixture.
									(H)Algae-based
				biofuelFor purposes of this paragraph—
									(i)In
				generalThe term algae-based biofuel means any
				liquid fuel, including gasoline, diesel, aviation fuel, and ethanol,
				which—
										(I)is produced from
				the biomass of, or is directly secreted by, algal organisms, and
										(II)meets the
				registration requirements for fuels and fuel additives established by the
				Environmental Protection Agency under section 211 of the Clean Air Act (42
				U.S.C. 7545).
										(ii)Algal
				organismThe term algal organism means a single- or
				multi-cellular organism which is primarily aquatic and classified as a
				non-vascular plant, including microalgae, blue-green algae (cyanobacteria), and
				macroalgae (seaweeds).
									(iii)Exclusion of
				low-proof alcoholSuch term shall not include any alcohol with a
				proof of less than 150. The determination of the proof of any alcohol shall be
				made without regard to any added
				denaturants.
									.
						(3)Conforming
			 amendments
						(A)Subparagraph (D)
			 of section 40(d)(3) is amended—
							(i)by
			 inserting and
			 algae-based after cellulosic in the
			 heading,
							(ii)by
			 inserting or (b)(6)(F) after (b)(6)(C) in clause
			 (ii), and
							(iii)by inserting
			 or algae-based after such cellulosic.
							(B)Paragraph (6) of
			 section 40(d) is amended—
							(i)by
			 inserting and
			 algae-based after cellulosic in the
			 heading, and
							(ii)by
			 striking the first sentence and inserting No cellulosic and algae-based
			 biofuel producer credit shall be determined under subsection (a) with respect
			 to any cellulosic or algae-based biofuel unless such cellulosic or algae-based
			 biofuel is produced in the United States and used as a fuel in the United
			 States.
							(C)Paragraph (3) of
			 section 40(e) is amended by inserting and algae-based after
			 cellulosic in the heading.
						(D)Paragraph (1) of
			 section 4101(a) is amended—
							(i)by
			 inserting or algae-based after cellulosic,
			 and
							(ii)by
			 inserting and 40(b)(6)(H), respectively after section
			 40(b)(6)(E).
							(b)Special
			 allowance for cellulosic biofuel plant propertySubsection (l) of
			 section 168 is amended—
					(1)by inserting
			 and
			 algae-Based after cellulosic in the
			 heading,
					(2)by inserting
			 and any qualified algae-based biofuel plant property after
			 qualified cellulosic biofuel plant property in paragraph
			 (1),
					(3)by redesignating
			 paragraphs (4) through (8) as paragraphs (6) through (10), respectively,
					(4)by inserting
			 or qualified algae-based biofuel plant property after
			 cellulosic biofuel plant property in paragraph (7)(C), as so
			 redesignated,
					(5)by striking
			 with respect to and all that follows in paragraph (9), as so
			 redesignated, and inserting with respect to any qualified cellulosic
			 biofuel plant property and any qualified algae-based biofuel plant property
			 which ceases to be such qualified property.,
					(6)by inserting
			 or qualified algae-based biofuel plant property after
			 cellulosic biofuel plant property in paragraph (10), as so
			 redesignated, and
					(7)by inserting
			 after paragraph (3) the following new paragraphs:
						
							(4)Qualified
				algae-based biofuel plant propertyThe term qualified
				algae-based biofuel plant property means property of a character subject
				to the allowance for depreciation—
								(A)which is used in
				the United States solely to produce algae-based biofuel,
								(B)the original use
				of which commences with the taxpayer after the date of the enactment of this
				paragraph,
								(C)which is acquired
				by the taxpayer by purchase (as defined in section 179(d)) after the date of
				the enactment of this paragraph, but only if no written binding contract for
				the acquisition was in effect on or before such date, and
								(D)which is placed in
				service by the taxpayer before January 1, 2013.
								(5)Algae-based
				biofuel
								(A)In
				generalThe term algae-based biofuel means any
				liquid fuel which is produced from the biomass of algal organisms.
								(B)Algal
				organismThe term algal organism means a single- or
				multi-cellular organism which is primarily aquatic and classified as a
				non-vascular plant, including microalgae, blue-green algae (cyanobacteria), and
				macroalgae
				(seaweeds).
								.
					(c)Effective
			 dates
					(1)Cellulosic
			 biofuel producer creditThe amendments made by subsection (a)
			 shall apply to fuel produced after the date of the enactment of this
			 Act.
					(2)Special
			 allowance for cellulosic biofuel plant propertyThe amendments
			 made by subsection (b) shall apply to property purchased and placed in service
			 after the date of the enactment of this Act.
					VIOther
			 provisions
			601.Report on the
			 utilization of tax incentives
				(a)In
			 generalNot later than
			 January 1, 2013, the Comptroller General of the United States shall submit a
			 report to the Committee on Ways and Means of the House of Representatives and
			 the Committee on Finance of the Senate evaluating all temporary and permanent
			 energy tax incentives in effect on the date of the report.
				(b)Contents of
			 reportThe report
			 shall—
					(1)assess whether and to what extent each such
			 tax incentive is being utilized, and
					(2)contain recommendations regarding each such
			 tax incentive and whether such tax incentive should be terminated, extended, or
			 modified to achieve the purposes of the this Act.
					
